GRAHAM, Judge.
Defendant assigns as error: (1) “[t]he action of the trial court in allowing the Solicitor to cross-examine his own witness,” and (2) “the action of the Trial Judge in allowing and encouraging the Solicitor to take his own witness from the Courtroom for a 10 minute conference and return him to the stand for fur*163ther testimony after the Solicitor had completed his initial examination. ...”
Defendant cites no authority in support of either assignment of error but argues generally that the court indicated its favoritism toward the State by allowing the solicitor to cross-examine the State’s witness; that the court entered into the prosecution of the case by conferring with the solicitor; and that, the solicitor’s conference with his witness during the trial constituted an “improper” and “unethical” procedure.
We find these arguments unpersuasive. The allowance of leading questions is a matter entirely within the discretion of the trial judge and his rulings will not be reviewed on appeal in the absence of a showing of an abuse of discretion. Stansbury, N. C. Evidence 2d, § 31. Defendant points to no abuse of discretion on the part of the trial judge and we find none.
The record does not show what was said during the conference between the court and the solicitor, nor does it show what, if anything, transpired between the deputy, the solicitor and the witness during their brief absence from the courtroom. A trial court is given large discretionary power as to the conduct of a trial, and in the exercise of this discretion may permit counsel to confer privately with a witness, even while the witness is on the stand. Rooks v. Bruce, 213 N.C. 58, 195 S.E. 26.
Both of defendant’s assignments of error are overruled.
No error.
Judges Brock and Vaughn concur.